Citation Nr: 1232023	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-26 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for benign prosthetic hypertrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1992 to January 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2009, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file. 

In July 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record. 

The issues of service connection for hypertension and for erectile dysfunction, each, to include as secondary to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA received notification from the Veteran during his July 2012 hearing, indicating that he did not wish to proceed with his appeal seeking entitlement to service connection for benign prosthetic hypertrophy.  The Board received this notification prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for benign prosthetic hypertrophy have been met.  38 C.F.R. §§ 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal from a December 2008 rating decision that denied service connection for, among other issues, benign prosthetic hypertrophy. However, during his July 2012 hearing, the Veteran expressed his desire to withdraw the appeal as to this issue.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011). 


ORDER

The issue of entitlement to service connection for benign prosthetic hypertrophy is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

With regard to the Veteran's claim for service connection for hypertension, the Veteran contends that he has hypertension related to his service, or in the alternative to his service-connected disabilities (i.e. posttraumatic stress disorder (PTSD), diabetes mellitus, and coronary artery disease).  The Veteran was recently service-connected for coronary artery disease (CAD) in a September 2011 rating decision, on a presumptive basis as secondary to in-service herbicide exposure.  Now that service connection has been established for CAD, the issue has been raised as to whether hypertension is secondary to the service-connected CAD, to include whether the CAD aggravates the hypertension.  Consideration of all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process is required.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

The Board notes that the Veteran was afforded a VA hypertension examination in July 2008 at which time the VA examiner provided that the Veteran had essential hypertension of unknown etiology and that there was no known credible scientific medical literature that supports that hypertension is caused by Agent Orange exposure or diabetes mellitus.  She furthered that hypertension is most likely due to unknown etiology and has its pathophysiology basis in smoking, aging, and genetics.  However, in light of recent grant of service connection for CAD, and the issue of secondary service connection, the Board is of the opinion that it has insufficient medical evidence of record to make a decision on the claim and believes it is necessary to provide the Veteran with an additional VA examination to obtain an opinion regarding the etiology of the Veteran's hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  In addition, the Board observes that in the June 2010 supplemental statement of the case, the RO noted that the National Academies of Sciences (NAS) Institute of Medicine report indicated that there was no evidence to support the presumption of service connection for hypertension as due to herbicide exposure.  The Board is cognizant that there is no VA presumption for service connection of hypertension as due to herbicide exposure; however, this does not otherwise preclude the Veteran from bringing a claim of direct service connection.  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.   23 Vet. App. 48, 55 (2009). The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association." Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board recognizes that the NAS has placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id.  Thus, the NAS findings suggest that there is some evidence that hypertension may be caused by factors other than "smoking, aging, and genetics."  

Also, the Board recognizes that service connection may also be established for disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service- connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The VA examiner did not address the aggravation component of a secondary service connection theory of entitlement.
For these reasons, the Board finds that a new opinion must be obtained on the hypertension issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.').  Service connection is in effect for PTSD so the opinion should also address the relationship if any, between PTSD and the claimed hypertension disorder.   

With regard to the Veteran's claim for service connection for erectile dysfunction, he contends that his erectile dysfunction is related to service, to include his service-connected disabilities, or medications that are prescribed for treatment of his service connected disabilities.  The Veteran has submitted medical literature that supports his contention that certain medications prescribed for treatment of his service-connected disabilities, and for high blood pressure may cause erectile dysfunction.  

In a July 2008 VA diabetes examination, the VA examiner opined that the Veteran's erectile dysfunction was due to his vascular disease.  He also noted that the Veteran has a long standing history of smoking which is known to cause erectile dysfunction.  In a July 2008 VA genitourinary examination report, the VA examiner opined that the most likely etiology of the Veteran's erectile dysfunction was medication and vascular disease.  However, he did not address whether the medications the Veteran takes to treat his service-connected disabilities are part of the underlying etiology.  He then opined that there is no scientific medical literature that supports that erectile dysfunction is caused by Agent Orange.  He opined that the cause of the Veteran's erectile dysfunction is due to his advancing age and vascular disease.  The examiner indicated that the erectile dysfunction was not caused by diabetes mellitus.

The Veteran was afforded a VA examination in November 2011 to specifically to determine the etiology of his erectile dysfunction.  The November 2011 VA examiner initially opined that the Veteran had erectile dysfunction that was at least as likely as not (as least a 50 percent probability) related to diabetes mellitus.  Then, in a discussion of etiology of the Veteran's erectile dysfunction, the same VA examiner opined that the Veteran's erectile dysfunction was not due to diabetes and there was no basis for aggravation.  The VA examiner provided a discussion, to include noting that the onset of the Veteran's erectile dysfunction was prior to the onset of diabetes and that severe diabetic peripheral neuropathy or a decrease of testosterone was not shown and that these are the mechanisms by which diabetes aggravates erectile dysfunction.   He also noted that the Veteran had a urinary analysis positive for THC in September 2011 and that THC does have an adverse effect on male erectile function.  He concluded that the normal aging process coupled with the Veteran's exposure to THC containing products is the most likely etiology of the Veteran's erectile dysfunction.  The VA examiner also found that the Veteran's erectile dysfunction was not caused by the coronary artery disease but did not address the aggravation component of a secondary service connection theory of entitlement.

In contrast, during the hearing, the Veteran submitted a March 2012 VA medical record in which a VA physician stated that the Veteran's erectile dysfunction was an effect from his "diabetes or hypertension or coronary artery disease or smoking."   

In light of the conflicting opinions provided by the July 2008 and November 2011 VA examiners and the recently favorable evidence from a March 2012 VA treating physician suggesting a relationship, to at the very least, the Veteran's service-connected diabetes and coronary artery disease, the Board finds that another opinion is necessary to resolve the issue.  As service connection is in effect for PTSD, the opinion should also address the relationship if any, between PTSD and the claimed erectile dysfunction.   

The Board also points out that in light of the evidence described above and the claimed relationship between the Veteran's erectile dysfunction and hypertension, the erectile dysfunction claim is inextricably intertwined with the claim for service connection for hypertension also on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 18  (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Prior to arranging for the Veteran to undergo additional examinations, all outstanding VA medical records should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following actions:

1.   Obtain and associate with the claims file any outstanding VA treatment records pertinent to the claims remaining on appeal that are not already of record.

2.  Arrange for the Veteran's claims file, including the July 2008 and November 2011 VA examination reports, and a copy of this Remand, to be reviewed by an examiner with the appropriate expertise who has not previously examined the Veteran to determine whether his diagnosed hypertension is related to service or service-connected disability.  The examination report should reflect that such review occurred.  

The examiner should opine, with supporting rationale,  whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed hypertension is (A) causally or etiologically related to service, to include herbicide exposure or (B)(i) proximately due to, or (ii) aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service connected PTSD (i.e., symptoms of depression, anxiety, stress), diabetes mellitus, or CAD?  

In rendering this opinion, the examiner is advised that the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.  The examiner is advised that while there is no VA presumption of service connection for hypertension as due to herbicide exposure, the NAS has placed hypertension in the "Limited or Suggestive Evidence of Association" between herbicide exposure and hypertension based on a general statistical analysis.  The question is what is the likelihood that this Veteran's exposure to herbicides caused his hypertension given his individual health status.  Also, if the examiner is of the opinion that the pathophysiology of hypertension could not cause or aggravate diabetes mellitus given its pathophysiology, then this must be specifically asserted and explained.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should set forth a complete rationale for all conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

3.  Arrange for the Veteran's claims file, including the July 2008 and November 2011 VA examination reports and the March 2012 VA outpatient treatment record, and a copy of this Remand, to be reviewed by an examiner with the appropriate expertise who has not previously examined the Veteran to determine whether his diagnosed erectile dysfunction is related to service or service-connected disability.  The examination report should reflect that such review occurred.  

The examiner should opine, with supporting rationale whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed erectile dysfunction is (i) proximately due to, or (ii) aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service connected PTSD (i.e., symptoms of depression, anxiety, stress), diabetes mellitus, or CAD, to include prescribed medications for treatment of these service-connected disabilities?  In the examiner's discussion, he or she should discuss whether the opinion would be different if the Veteran's non service-connected disabilities were not present.  The VA examiner should reconcile the conflicting medical opinions discussed above with his or her own conclusions.

The examiner should also opine whether the Veteran's erectile dysfunction is (i) proximately due to, or (ii) aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his diagnosed hypertension, to include prescribed medications for treatment of hypertension.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."   Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should set forth a complete rationale for all conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

4.  Review the examination reports and determine whether it is in compliance with these remand directives.  If it is not, return the case to the examiner(s) for further opinion or examination(s), as appropriate.

5.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the file since the last SSOC. Allow an appropriate time for response. The case should then be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


